Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins-Luthman (US 2017/0072880) in view of Peterson (US 2018/0134217).
For claim 1, Higgins-Luthman discloses a movable carrier auxiliary system ([0051]), comprising: 
	at least two optical image capturing systems respectively disposed on a left portion and a right portion of a movable carrier ([0067] Optionally, the vision system may provide a panoramic display that combines or merges images from two or more cameras or image sensors (such as from a center, rearward viewing camera and two side, rearward viewing cameras) so the driver of the vehicle may view a single display that displays the area rearward and to the sides of the host vehicle.), 
	wherein each of the optical image capturing systems comprises an image capturing module and an operation module ([0057] an image processor processing the image data); 
	the image capturing module captures and produces an environmental image surrounding the movable carrier ([0070] The joining of images can include a resulting 360 degree image combining images from the front, rear and side facing cameras); 
	the operation module is electrically connected to the image capturing module ([0057] [0057] The vehicle vision system is connected to cameras), and 
	detects at least one moving object in the environmental image to generate a detecting signal and at least one tracking mark ([0057] highlight a portion of the display); 
	at least one image fusion output device which is disposed inside of the movable carrier and is electrically connected to the optical image capturing systems ([0057] vehicle vision system), 
	thereby to receive the environmental image of the optical image capturing systems to generate a fusion image ([0057] track the image of the detected object of interest as the image moves across the display); and 
	at least one displaying device electrically connected to the image fusion output device to display the fusion image and the at least one tracking mark ([0057] The vehicle vision system may be operable to highlight a portion of the display at or near the image of a detected object of interest and may track the image of the detected object of interest as the image moves across the display.).
Higgins-Luthman does not expressly disclose a warning module, wherein the warning module is electrically connected to the operation module, and is adapted to receive the detecting signal and to generate a warning signal when a left direction light of the movable carrier operates and the detecting signal is received to determine that the at least one moving object approaches a left side of the movable carrier, or when a right direction light of the movable carrier operates and the detecting signal is received to determine that the at least one moving object approaches a right side of the movable carrier.
Peterson teaches a warning module, wherein the warning module is electrically connected to the operation module, and is adapted to receive the detecting signal and to generate a warning signal when a left direction light of the movable carrier operates and the detecting signal is received to determine that the at least one moving object approaches a left side of the movable carrier, or when a right direction light of the movable carrier operates and the detecting signal is received to determine that the at least one moving object approaches a right side of the movable carrier ([0072] Sometimes extra information and/or warnings about objects in the blind zone are only needed if the driver intends to change lanes. As shown in FIGS. 8A-E, a blind zone display or alert (FIG. 8A) may be triggered to display an additional field of view in response to either turn-by-turn prompts from a GPS navigation system (FIG. 8B), by actuation of the turn signal (FIG. 8C)). It would be obvious to a person with ordinary skill in the art to combine the blind zone warning system of Peterson with the teachings of Higgins-Luthman to provide the predictable benefit that warnings about a vehicle in the blind zone may be presented in a way that is more easily noticed.
For claim 2, Higgins-Luthman discloses the movable carrier auxiliary system of claim 1, wherein a horizontal angle of view covered by the fusion image is at least 120 degrees ([0070]  The joining of images can include a resulting 360 degree image combining images from the front, rear and side facing cameras).

For claim 3, Higgins-Luthman discloses the movable carrier auxiliary system of claim 1, wherein the at least one displaying device is optionally disposed either inside or outside of the movable carrier ([0066] with display at or near or around or overlaid on a rear-view mirror can also be applied to display systems for heads-up or larger displays at or on the windshield.).

For claim 4, Higgins-Luthman discloses the movable carrier auxiliary system of claim 3, wherein the at least one displaying device is a vehicle electronic rear-view mirror ([0066] with display at or near or around or overlaid on a rear-view mirror can also be applied to display systems for heads-up or larger displays at or on the windshield.).

For claim 5, Higgins-Luthman discloses the movable carrier auxiliary system of claim 3, wherein the at least one displaying device comprises at least one of a LCD, a LED, an OLED, a plasma projection element, a digital projection element, and a liquid crystal display module ([0058] conventional navigational displays (such as CRT, LCD, and/or the like)).
	
For claim 6, Higgins-Luthman discloses the movable carrier auxiliary system of claim 1, further comprising a warning module, wherein the warning module is electrically connected to the operation module, and receives the detecting signal, and generates a warning signal when the detecting signal is received to determine that the at least one moving object approaches the movable carrier ([0039] blind spot detection/lane change aide (BSD/LCA) system; [0046] vision system of a vehicle 11 may detect the driver's gaze direction 20 and a forward facing camera 22 of the vehicle 11 may be aimed in that direction to capture images of the object or animal 24 that the driver is looking at, whereby the image data may be processed to detect and identify the object or animal and to control the vehicle or provide an alert accordingly.).

For claim 7, Higgins-Luthman discloses the movable carrier auxiliary system of claim 6, further comprising at least one warning member which is disposed on the movable carrier and is electrically connected to the warning module, wherein the warning member operates when the warning member receives the warning signal ([0039] blind spot detection/lane change aide (BSD/LCA) system; [0046] vision system of a vehicle 11 may detect the driver's gaze direction 20 and a forward facing camera 22 of the vehicle 11 may be aimed in that direction to capture images of the object or animal 24 that the driver is looking at, whereby the image data may be processed to detect and identify the object or animal and to control the vehicle or provide an alert accordingly.)..

For claim 8, Higgins-Luthman discloses the movable carrier auxiliary system of claim 1, wherein the movable carrier auxiliary system comprises at least three optical image capturing systems respectively disposed on the left portion, the right portion, and a rear portion of the movable carrier ([0070]  The joining of images can include a resulting 360 degree image combining images from the front, rear and side facing cameras).

For claim 9, Higgins-Luthman discloses the movable carrier auxiliary system of claim 8, wherein a horizontal angle of view covered by the fusion image is at least 180 degrees ([0070] The joining of images can include a resulting 360 degree image combining images from the front, rear and side facing cameras).

For claim 10, Higgins-Luthman discloses the movable carrier auxiliary system of claim 1, wherein the movable carrier auxiliary system comprises at least four optical image capturing systems respectively disposed on the left portion, the right portion, a front portion, and a rear portion of the movable carrier ([0070] The joining of images can include a resulting 360 degree image combining images from the front, rear and side facing cameras).

For claim 11, Higgins-Luthman discloses the movable carrier auxiliary system of claim 10, wherein a horizontal angle of view covered by the fusion image is 360 degrees ([0070]  The joining of images can include a resulting 360 degree image combining images from the front, rear and side facing cameras).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485